DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strong et al. (USPub 2020/0331514).
	In a first interpretation, with respect to claim 1, Strong et al. disclose a bracket (42) comprising: a first plate (labeled “first plate” in marked-up figure below) that faces a steering column; a second plate (labeled “second plate” in marked-up figure below) that faces a column cover covering the steering column; a third plate (labeled “third plate” in marked-up figure below) that connects the first plate and the second plate; and a fourth plate (labeled “fourth plate” in marked-up figure below) that intersects with the first plate and the third plate.
With respect to claim 5, wherein the first plate has a first attachment hole (at 68) through which an attaching member for attaching the first plate to the steering column (via bracket 50) is passed, and the second plate is offset from the first attachment hole in a plan view perpendicular to a passing direction through the first attachment hole (Fig 3).
With respect to claim 7, Strong et al. disclose the bracket above and the steering column.
With respect to claim 9, wherein the bracket is disposed under the steering column (Fig 2).

    PNG
    media_image1.png
    509
    683
    media_image1.png
    Greyscale

In a second interpretation, with respect to claim 1, Strong et al. disclose a bracket (50) comprising: a first plate (labeled “first plate” in marked-up figure below) that faces a steering column; a 
With respect to claim 3, wherein the fourth plate intersects with the second plate (second plate interpreted to extend all the way down to the fourth plate).
With respect to claim 6, wherein the third plate has a clip hole to which a clip for supporting a wire harness is attached [0058].
With respect to claim 7, Strong et al. disclose the bracket above and the steering column.
With respect to claim 8, further comprising: a recess that is provided to one of the steering column and the first plate, and a protrusion that is provided to one of the steering column and the first plate, and that is fitted into the recess (Fig 3).
With respect to claim 9, wherein the bracket is disposed under the steering column (Fig 2).

    PNG
    media_image2.png
    636
    678
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strong et al.
	Strong et al. disclose the claimed invention as discussed above but do not disclose further comprising a welding bead that is in contact with the first plate and the fourth plate. However, it would have been obvious to one having ordinary skill in the art before the invention was filed to try forming the plate in separate pieces that are welded together in order to vary the connection strengths between plates while enabling each plate to be manufactured using less complex methods, and it has been held that forming in two pieces and putting together an article which has formerly been formed in one piece involves only routine skill in the art.

Allowable Subject Matter
Claims 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        3/30/2022